Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pourcher et al. (US20180193887A1), herein Pourcher. 
	With regard to Claim 1, Pourcher teaches:
A method for removing an object from powder after forming the object in an additive manufacturing apparatus (Fig. 6-9, #14 manufactured component is shown as being removed), the method comprising: positioning a cover (Fig. 6, #70) over a build platform (Fig. 6, #10), wherein the object is positioned within a powder (Fig. 6, #16); removing the build platform from the additive manufacturing apparatus with the cover positioned 
	With regard to Claim 2, Pourcher teaches:
The method of claim 1, further comprising: after positioning the cover over the build platform, securing the cover over the build platform (Fig. 6-9, #70 is shown to be secure even when it is turned over to remove the powder).
	With regard to Claim 3, Pourcher teaches:
The method of claim 2, wherein the cover is secured to the build platform such that powder is contained within the cover and the build platform (Fig. 6-9, #16 powder is contained within cover).
	With regard to Claim 4, Pourcher teaches:
The method of claim 2, wherein the build platform is secured on a base plate (Fig. 6-9, #10 show two blocks one sitting on top of the other), and wherein the cover is secured to the base plate such that powder is contained within the cover and the build platform (Fig. 6-9, #16 powder is contained within cover).
	With regard to Claim 5, Pourcher teaches:
The method of claim 2, wherein the powder is vacuumed off of the build platform with the cover positioned thereon ([0108] by suction).
	With regard to Claim 6, Pourcher teaches:
The method of claim 5, wherein the cover includes a port configured to connect to a vacuum to remove the powder from the build plate ([0108] Fig. 7-8 #80).
	With regard to Claim 7, Pourcher teaches:

	With regard to Claim 8, Pourcher teaches:
The method of claim 2, wherein the cover includes a port in at a top position of the cover (Fig. 6-9, #80 is shown at the top of #70). 
	With regard to Claim 9, Pourcher teaches:
The method of claim 8, wherein removing the powder from the build platform to expose the object comprises: rotating the build platform such that the powder falls into the cover (Fig. 6-7 vs Fig. 8-9 shows rotation); and collecting the powder through the port within the top position of the cover (Fig 8-9 shows powder at port).
	With regard to Claim 10, Pourcher teaches:
The method of claim 9, wherein the cover has a pyramidal shape with an apex, and wherein the port is defined at the apex (Fig. 6-9, #70 is a pyramidal shape with port #80 at apex).
	With regard to Claim 11, Pourcher teaches:
The method of claim 9, wherein rotating the build platform comprises inverting the build platform (Fig. 8-9 are inverted).
	With regard to Claim 12, Pourcher teaches:
The method of claim 9, further comprising: vibrating the build platform such that the loose powder is shaken from the object ([0018]).
	With regard to Claim 13, Pourcher teaches:

	With regard to Claim 14, Pourcher teaches:
The method of claim 1, wherein the object is positioned within a build envelope on the build platform, with loose powder positioned between the build envelope (Fig. 1 #12 sleeve).
	With regard to Claim 15, Pourcher teaches:
The method of claim 1, further comprising: collecting the loose powder removed from the build platform ([0024] collecting it); and recycling the collected loose powder for use in the additive manufacturing apparatus ([0032], [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742